DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Status
This action is in response to the amendment filed on 6/3/2022. Claims 1-3, 5-11, 13-18, 20 are pending. Claims 1, 9, 16 are amended. No claims have been added. No claims are currently cancelled.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection making general statements specifically “First, the pending claims do not recite an abstract idea exception that includes either a mathematical concept, certain methods of organizing human activity, or a mental process. Second, even if the pending claims recite a judicial exception, they are not "directed to" a judicial exception as the pending claims as a whole integrate the recited judicial exception into a practical application. Third, even if the pending claims are "directed to" a judicial exception, the pending claims provide an inventive concept and are thus eligible.” The examiner respectfully disagrees. Specifically, applicant’s claims are directed to analyzing transaction data to determine mobile location selections. 
[0030]        In this way, the invention identifies entity customer interactions with the entity, 
the location of those interactions, and the products/services purchased during the interactions. The system may track entity mobile location presence, such as at a tradeshow, roadshow, conference, vehicle, or the like. The system may also identify the touch points with customers at those locations such as resource interactions and the like to generate a mobile entity presences effectiveness metric. This reviews the entity resource requirements and logistic requirements for traveling to and staying at the mobile location for the entity. Comparing this with the resource generation and/or customer touch points from the mobile entity presence may generate an effectiveness metrics scoring the value of traveling to the mobile location.

The applicant is merely performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. The applicant is merely using a computer to perform the steps of the invention. The steps of the invention include identifying historic transactions (interactions), plotting a geographic location of the transaction (interaction), identifying historic transaction (interaction) that happen at a roadshow (mobile entity), generating roadshow (mobile entity) data for each location, presenting roadshow (mobile entity) data, generating a schedule for the roadshow (mobile entity), and displaying the schedule. The invention is clearly a mental process applied to certain methods of organizing human activity which allows for users to determine/schedule a location to set up shop based on previous transactions which is a Fundamental Economic Practice.

The specification, nor does the applicant direct us to any evidence, that the claimed elements invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Thus, these additional elements do not integrate the judicial exception into a practical application because the use of generic technology to implement an abstract idea is insufficient to integrate it into a practical application. See MPEP § 2106.05(f); see also § 2106.04(d) (explaining that “merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” is not indicative of integration into a practical application); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).

The applicant has argued “that the judicial exception is integrated into a practical application in light of Example 37 of the Subject Matter Eligibility Examples.” The examiner respectfully disagrees. Example 37 of the 2019 Subject Matter Eligibility Examples: Abstract Ideas, dated January 7, 2019, claims a method of rearranging icons on a graphical user interface of a computer system based on their amount of use, determining an amount of use of each icon over a predetermined period of time, and automatically moving the most used icons to a position on the GUI closest to the start icon. Here, claim 1 recites no similar steps of rearranging GUI icons, much less based on amount of use as tracked by a processor. Nor are any claimed steps here performed by a processor and/or not performable practically in the mind unlike claim 2 of Example 37. See id. “That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63, 65–67, 71 (1972)); see also Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240–41 (Fed. Cir. 2016) (systems for generating menus with particular features on a computer and generating a second menu from a first menu and sending it to another location do not claim a particular way of programming or designing the software to create menus with these features). No similar steps are recited here for arranging next calendar items or email display panes based on their use or any other reason. 

The applicant has argued “Similar to Example 42, the pending claims transmit notifications via calendaring to a user for mobile entity location recommendations.” The examiner respectfully disagrees. 
There is no parallel between applicants claim 1 and hypothetical claim 1 of Example 42 of the USPTO’s 2019 Subject Matter Eligibility Examples: Abstract Ideas (the “Eligibility Examples”). The USPTO describes, in the “Background” section of Example 42, that patients with chronic or undiagnosed illnesses often must visit several different medical providers for diagnosis and treatment, and that these physicians may be physically separate from, and unaware of each other. During a visit, each medical provider records information about the patient’s condition in the provider’s local patient records. Id. However, because these records often are stored in a non-standard format (i.e., a format based on the particular hardware or software platform in use in the medical provider’s office), it is difficult for a medical provider to share updated information about a patient’s condition with other health care providers. Id. To address this problem, the hypothetical applicant in Example 42 invented a network-based patient management method that “collects, converts[,] and consolidates patient information from various physicians and health-care providers into a standardized format, stores [the information] in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated.” The Office determines that hypothetical claim 1 recites a method of organizing human activity and, therefore, an abstract idea, i.e., that “[t]he claimed invention is a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users, which is a method of managing interactions between people.” Id. at 18. However, the Office determines that claim 1 is nonetheless patent eligible because it integrates the recited abstract idea into a practical application. The applicant does not identify any additional elements in claim 1, comparable to those in Example 42, which addressed technological difficulties not present here, related to, inter alia, incompatible computer formats and disparate geographic locations.

For these reasons, no element or combination of elements recited in the independent claims beyond the judicial exception that is not “well-understood, routine, conventional” in the field or that contains any “inventive concept” or adds anything “significantly more” to transform the abstract concept into a patent-eligible application. See Alice, 573 U.S. at 221.

The applicant has amended the claims to overcome the previous 112 1st(a) and 112 2nd (b) rejections of claims 1-20. The previous 112 1st(a) and 112 2nd (b) rejections have been withdrawn. 

With regard to the 103 rejection, Applicant’s arguments are found persuasive. The previous 103 rejection is withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of analyzing transaction data to determine and schedule mobile location selections. The claimed invention is directed to an abstract idea without significantly more.

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of identifying historical transactions to generate possible locations which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a computer processing device, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the by a computer processing device language, the claim encompasses a user manually determining a geographic location of transactions and making a decision about future locations for the mobile (tradeshow, roadshow, conference, vehicle). The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine/schedule a location to set up shop based on previous transactions which is a Fundamental Economic Practices or Principles. Thus, the claim recites an abstract idea. Fundamental Economic Practices or Principles Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a computing system, a medium, a communication device, a processing device, a communication network, interface. The claimed technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer and where they made purchases.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. analyzing transaction data to determine future pop up shop locations).    Using a computer to identify, plot, generate, present, and display the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. Specifically, the dependent claims do not remedy these deficiencies of the independent claims.


Claims 2-3, 5-8, 10-11, 13-15, 17-18, 20 recite limitations which further limit the claimed analysis of data.

Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.


Pertinent prior art references includes Hammad et al. (US 20130198046 A1) which discloses analyzing transaction data for mobile merchant transactions, and generating a message based on the analysis. Henderson (US 20190050873 A1) which discloses evaluating and assessing possible locations for a pop-up shop. Rimer et al. (US 20170161704 A1) which discloses methods of merchants brining the point of sale to the customer. Kim (US 20160014220 A1) which discloses analyzing the location of food trucks located near a user based on location information. Kumar et al. (US 20190287125 A1) which discloses profit margins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683